DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed 26 October 2020 has been received and entered.  Claims 15-17 and 19-21 have been canceled and claims 22-23 have been added.  Claims 1-18 and 22-23 are currently pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, 18, drawn to a fusion protein and composition thereof.
Group II, claim(s) 22-23, drawn to a method.

Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature.  Claim 22 is directed to a method and depends from a canceled claim, therefore it fails to share the same or corresponding technical feature of Group I as the method fails to indicate what is being administered.
In the event that claim 22 is amended to recite the fusion protein of Group I, Groups I-II will lack unity of invention because even though the inventions of these groups require the technical feature of the Lrig-1 fusion to an immunoglobulin Fc region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Johansson et al. (cited on search report) in view of Czajkowsky et al. (EMBO Mol. Med.  4:  1015-1028, 2021).  Johansson et al. disclose a soluble form of Lrig1 (extracellular portion), which is a tumor suppressor and has the ability to inhibit glioma growth (see page 1201).  Johansson et al. does not teach a fusion of Lrig1 and an immunoglobulin Fc region.  Czajkowsky et al. disclose that fusions of peptides with an immunoglobulin Fc have been known since the first fusion in 1989 and that such fusions are routine and used to increase the plasma half-life of the peptide to which it is fused in order to prolong therapeutic activity (see abstract and first paragraph at 1015).  Because it was routine to create Fc fusions with any therapeutically active protein as evidenced by Czjkowsky et al., an Lrig1-Fc fusion would have been obvious in order to increase the half-life of the therapeutic peptide .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine J Saoud/Primary Examiner, Art Unit 1647